208 S.W.3d 352 (2006)
STATE of Missouri, Respondent,
v.
Gary G. WICKHAM, Appellant.
No. WD 66200.
Missouri Court of Appeals, Western District.
December 19, 2006.
Irene C. Karns, Columbia, MO, for appellant.
Shaun J. Mackelprang, Assistant Attorney General, Jefferson City, MO, for respondent.
*353 Before NEWTON, P.J., BRECKENRIDGE and ELLIS, JJ.

ORDER
PER CURIAM.
Gary Wickham appeals the trial court's judgment convicting him of three counts of second degree assault, under section 565.060, RSMo 2000. Because a published opinion would have no precedential value, a memorandum has been provided to the parties.
The judgment is affirmed. Rule 30.25(b).